I cannot concur with the majority of the Court.
A short statement of the essential facts and a short consideration of the purpose of the condemnation statutes will make the matter clear: *Page 338 
The plaintiff owned a tract of land. That the defendant needed in order to carry out a quasi public use. Private property cannot be taken for a public use until compensation is first made. The condemnation statutes provide a method of determining the amount to be paid before private property can be taken for public use. It is one of the inequalities of the law (but indisputably it is the law) that while the owner must part with his property at the price fixed by the juries, there is nothing in the statute that requires the corporation to take the property at the assessed value, or any other value. The amount of compensation is fixed by the verdicts of the juries. The public service corporation may take the property and pay the assessed compensation or leave it. While the corporation has the right to take the property and pay the compensation as fixed, it is under no obligation to take it. The only thing the verdict does is to fix the compensation to be paid if the corporation shall see fit to take the property. There being no obligation on the part of the corporation to take the property, an absolute judgment cannot be had. The only judgment that can be had is a conditional judgment, that if the corporation shall determine to take the property, it shall, as a condition precedent, pay the compensation. A judgment is a final determination of the matter in issue between the parties. There can be no final determination until after the verdict, and the verdict does not form the basis of a final judgment. The impracticability of making the provisional verdict the basis of a final judgment for so much money is manifest when we look to the consequences of such a judgment. If this verdict can be made the basis of a final judgment, then the condemning corporation must pay interest on it, even though it never takes the land. If the corporation decided not to take the land, then the judgment for money cannot be enforced, and we have the corporation bound in perpetuity (or at least until the bar *Page 339 
of the statute) to pay the interest on an unenforceable judgment. The record shows that the compensation, as fixed by the verdict in the Circuit Court, was paid before the land was taken.
The condemning corporation had the right to pay into Court the $30,000 found by the clerk's jury and take the land. From this finding both sides appealed, and the jury in the Court of Common Pleas found a verdict for $23,500. We are asked to hold that in case of urgent necessity the corporation must pay into Court $30,000 and also pay to the owner interest on $23,500. To require the defendant to lose interest on the $6,500, in excess of the just compensation, as we must assume, and pay interest on the $23,500 already paid into and in the possession of the Court, would be a hardship so great that only absolute necessity would justify it.
It is said, however, that the necessity is found in the controlling authority of Mauldin v. Greenville, 64 S.C. 444,42 S.E. 202. That case is not authority here, and is unaffected by the reasons above stated. In the Mauldin case the taking or damage had already been done. The verdict assessed the damage already done, and furnished the basis of a final judgment. The city had no option. That case was practically a suit for damages for unlawful taking.
I know of no basis for the additional judgment other than that upon which the trial Judge has put it, i. e., that the assessment in the Circuit Court amounts to a final judgment. In this Court we are agreed that it is not a final judgment. It cannot be a new assessment of damages, for it is too well settled that there can be but one assessment of damages, and that assessment must include not only present, but future, damages. It is manifest that a flat rate of 7 per cent. (the legal rate of interest) cannot be the measure of damages. Through A.'s land it may take *Page 340 
cultivated land from which A. derives large revenue. Through B.'s land it may take forest land from which B. derives absolutely no revenue, and yet a flat rate is allowed to both, utterly inadequate as to A. and utterly unmerited as to B.
If damages are to be allowed for the delay, then some just logical and legal basis should be found. I think that a flat rate is arbitrary and neither just, logical, nor legal.
For these reasons I dissent.